cca-1161646-15 id ----------------------------- office uilc number release date from ---------------------- sent date to ---------------- cc --------------------------------------- subject question re interest on futa and i you asked how sec_6601 applies to futa and whether interest can accrue on futa underpayments sec_6601 creates an exception to the sec_6601 underpayment interest for futa taxes which are prescribed by sec_3301 where those taxes are for a calendar_quarter or other period within a taxable_year required under authority of sec_6157 sec_6601 emphasis added sec_6157 provides for the computation of futa taxes on a quarterly basis for the first three quarters of a calendar_year and for payment of those taxes as prescribed by regulation but does not provide for the fourth quarter annual payment see sec_6157 where the aggregate of quarterly amounts computed per sec_6157 but not yet deposited does not exceed dollar_figure no tax payment need be made per sec_6157 see sec_31 a -3 a otherwise the employer must deposit the amount due according to the regulations see sec_31 a -3 a independent of the deposit requirement imposed by sec_6157 and sec_31 a -3 a an employer must file an annual return for futa taxes generally on form_940 see sec_31_6011_a_-3 the aggregate of futa taxes computed for the calendar_year per sec_3301 but not yet deposited per sec_6157 and sec_31 must be made by january of the year following the year for which the payment is due regardless of whether it exceeds see sec_31_6071_a_-1 instructions for form_940 p if an employer failed to make required_payments within a tax_year per sec_6157 the sec_6601 exception would apply and no interest would be due on the underpayment but that taxpayer would still owe the tax imposed by sec_3301 and if the taxpayer failed to pay that amount by january 31-as required by form_940 rather than section 6157-then the sec_6601 exception would not apply and interest would accrue per sec_6601 please let me know if you have any additional questions thanks
